IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               October 25, 2007

                               No. 06-61146                  Charles R. Fulbruge III
                             Summary Calendar                        Clerk


HTET HTET MA; MAUNG WAI LU,

                                           Petitioners,

v.

PETER D. KEISLER, Acting United States Attorney General,

                                           Respondent.


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A98 709 107
                            BIA No. A98 709 108


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*
      Htet Htet Ma (Ma) and Maung Wai Lu (Lu) petition this Court for review
of the decision of the Board of Immigration Appeals (BIA) dismissing their
appeal of the immigration judge’s (IJ) decision denying their claims for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT).




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-61146

      The BIA found Ma’s and Lu’s asylum claims to be time-barred, and it
rejected their claims that an exception to the time-bar was warranted. Pursuant
to 8 U.S.C. § 1158(a)(3), this Court does not have jurisdiction to review Ma’s and
Lu’s assertions that their asylum claims were not time-barred. See Nakimbugwe
v. Gonzales, 475 F.3d 281, 284 n.1 (5th Cir. 2007). Accordingly, their claims for
asylum are dismissed.
      We will uphold the conclusion that an alien is not eligible for withholding
of removal if that conclusion is supported by substantial evidence. Chun v. INS,
40 F.3d 76, 78 (5th Cir. 1994). The substantial evidence standard requires that
the decision be based on the record evidence and that the decision be
substantially reasonable. Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.
1996). Under this standard, we will affirm the decision unless the “evidence
compels a contrary conclusion.” Id.
      The BIA agreed with the IJ’s conclusion that the petitioners’ brief
detention during times of public unrest in Burma failed to establish past
persecution.    This decision is supported by substantial evidence.           See
Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996); Fleurinor v. INS, 585
F.2d 129, 133–34 (5th Cir. 1978).      Substantial evidence also supports the
conclusion that neither Ma nor Lu have shown that she or he will be singled out
for persecution upon returning to Burma. See 8 C.F.R. § 208.16(b)(1),(2); Zhao
v. Gonzales, 404 F.3d 295, 307 (5th Cir. 2005). For the same reasons, Ma and Lu
have not shown that they meet the high standard for relief under the Convention
Against Torture. See Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).
      PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN
PART.




                                        2